Citation Nr: 1624991	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive disorder, manic depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which reopened the claim of service connection for a psychiatric disorder and continued the previous denial.  Thereafter, jurisdiction was transferred to the RO in St. Louis, Missouri.

The Veteran testified before the undersigned at a Board hearing in August 2011.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in March 2012, at which time the claim of service connection for a psychiatric disorder was reopened and remanded for additional development.  The appeal was also remanded in August 2015 to provide the Veteran with a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As requested in the Board's August 2015 remand directives, the Veteran was provided a VA examination in October 2015.  The examiner diagnosed schizoaffective disorder, bipolar type.  He determined that it was less likely than not that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that the Veteran went 12 years prior to the initiation of mental health services.  Furthermore, schizoaffective disorder is not a trauma induced disorder.  Therefore, there is no nexus between military service and current symptoms.  Notwithstanding, the examiner noted that the Veteran had current symptoms or diagnoses related to the alleged in-service personal assault.  He also determined that the evidence of record supported the in-service assault, to include the Veteran going AWOL during service.

The Board finds that the October 2015 VA examination in insufficient to determine the claim of service connection for a psychiatric disorder.  In this regard, the examiner's opinion was primarily based on the Veteran failing to have psychiatric treatment for 12 years following military service; however, there is no indication that the examiner considered the appellant's reports of psychiatric symptoms since service.  Further, the examiner reported that the Veteran had current symptoms or diagnosis related to the alleged in-service personal assault, but did not identify the symptoms or diagnoses.  Finally, although schizoaffective disorder was the only psychiatric disorder found on examination, the examiner failed to provide an opinion as to whether other psychiatric disorders diagnosed during the pendency of the claim, to include major depressive disorder and anxiety, were related to military service.

In light of the foregoing, an additional VA examination should be provided and an etiological opinion should be obtained.

The Board observes that the most recent records regarding VA treatment are dated in August 2012.  On remand, outstanding VA medical records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records.  Specifically, records since August 2012 should be obtained.

2.  Schedule the Veteran for a VA psychiatric examination, by a physician who has not previously examined him, to determine whether any current psychiatric disorder is related to service.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner should identify all psychiatric disorders found on examination, including schizoaffective disorder, major/manic depressive disorder, anxiety disorder, or bipolar disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  The examiner should also identify all psychiatric disorders diagnosed since the filing of the Veteran's claim in July 2008.

For any diagnosed psychiatric disorder found on examination or diagnosed since the filing of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during military service or is otherwise related to military service.  For PTSD, the specific in-service stressor must be identified.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the Veteran's statements as to continuity of symptomatology since service, as well as the lack of evidence of any psychiatric disorder between discharge in 1977 until 1989.  

The examiner should specifically discuss the Veteran's assertion that he was AWOL right after the incident of alleged sexual assault during service and any other contemporaneous evidence in the record which demonstrate any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304(f)(5), and whether that asserted sexual assault caused any diagnosed psychiatric disorder.  

3.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




